[Cite as State v. Carpenter, 2021-Ohio-821.]


                                           COURT OF APPEALS
                                         LICKING COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. William B. Hoffman, P.J.
           Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                   :   Hon. Craig R. Baldwin, J.
    -vs-                                           :
                                                   :   Case No. 20-CA-11
                                                   :
    JEFFREY P. CARPENTER                           :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Licking County Court of
                                                       Common Pleas, Case No. 19 CR 802



  JUDGMENT:                                            AFFIRMED




                                                        March 17, 2021
  DATE OF JUDGMENT ENTRY:




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    WILLIAM C. HAYES                                   JAMES A. ANZELMO
    LICKING COUNTY PROSECUTOR                          446 Howland Drive
    PAULA M. SAWYERS                                   Gahanna, OH 43230
    Newark, OH 43055
[Cite as State v. Carpenter, 2021-Ohio-821.]


 Delaney, J.

          {¶1} Appellant Jeffrey P. Carpenter appeals from the January 9, 2020 Judgment

 Entry of the Licking County Court of Common Pleas. Appellee is the state of Ohio.

                               FACTS AND PROCEDURAL HISTORY

          {¶2} This case arose on August 2, 2019 when appellant sold 1.285 grams of

 methamphetamine to a confidential informant during a controlled buy.

          {¶3} Jarrod Conley is an agent with the Central Ohio Drug Enforcement Task

 Force. On August 2, 2019, one of his confidential informants called him and claimed he

 could buy an ounce of methamphetamine from appellant. Conley had worked with this

 informant in the past. Customarily, an informant contacts law enforcement because they

 know someone they can buy drugs from. Sometimes informants have their own criminal

 charges pending or they are compensated for their efforts. In this case, Conley’s

 informant would be paid if he made a successful buy. There was no offer to help the

 informant with any pending criminal charges. The informant knew appellant because they

 had been in jail together. The informant cited his own drug addiction as his reason for

 cooperating with law enforcement against drug dealers.

          {¶4} Conley described the protocol for a controlled buy. The informant provides

 the target, and a transaction is arranged between informant and target in a recorded

 phone call. Agents meet the informant at a secure location and thoroughly search him or

 her to ensure they have no contraband on their person. The informant is fitted with

 multiple recording devices and at least one transmits the conversation in real time as

 agents listen. The informant is given “safe words” to use if they need agents to intervene.

 The informant is provided with an amount of cash which has been photocopied or
[Cite as State v. Carpenter, 2021-Ohio-821.]


 otherwise had the serial numbers recorded. The informant is transported to a location

 near the buy. After the buy is accomplished, the informant is transported back to the

 secure location and searched again; the purchased drugs are seized and the informant

 makes oral and written statements regarding what happened throughout the transaction.

          {¶5} The protocol was followed in the instant case. The informant called Conley

 in the morning and said he could buy an ounce of methamphetamine from appellant. That

 day, he was searched, fitted with two recording devices, and given photocopied money.

 Conley transported the informant to the buy location and dropped him off near appellant’s

 house. Another agent, Detective Boerstler, monitored the informant as he approached

 the house.

          {¶6} The informant was in the house for “quite a while” in Conley’s estimation.

 Although he planned to buy an ounce of methamphetamine from appellant, he settled for

 less because he would have had to wait for a delivery of more drugs. The transmitting

 device malfunctioned and stopped recording before the transaction was completed but a

 separate audio recorder picked up the entire conversation.

          {¶7} Conley met the appellant after the buy and transported him to the secure

 location to be searched. The informant turned over 1.285 grams of methamphetamine,

 packaged in three separate plastic bags, which he purchased with a portion of the money

 he was given. This was less than the one-ounce amount discussed. The informant

 therefore had cash remaining which he returned to Conley. The methamphetamine was

 confiscated and sent to the crime lab.
[Cite as State v. Carpenter, 2021-Ohio-821.]


          {¶8} The informant was compensated for his role in the controlled buy. Appellant

 was not approached by law enforcement until around three months after the transaction

 to protect the informant’s identity.

          {¶9} The informant testified at trial and corroborated Conley’s testimony. He

 contacted Conley regarding a buy from appellant. Conley searched him, gave him money

 and recording devices, and dropped him off near appellant’s residence. The informant

 bought less than an ounce of methamphetamine from appellant, which he measured on

 scales he brought with him. After the transaction, he gave the drugs and remaining cash

 to Conley, was searched again, and provided a statement about the purchase.

          {¶10} Detective Boerstler also testified for appellee, explaining this was Conley’s

 informant and Conley “handled” him. Boerstler’s role was to follow him and take a

 separate position allowing him to watch the residence while the transaction took place.

          {¶11} The parties stipulated to the testimony of appellee’s expert in forensic drug

 testing. The test results indicated the substance was 1.285 grams of methamphetamine,

 a Schedule II substance.

          {¶12} Appellant was charged by indictment with one count of aggravated

 trafficking in methamphetamine pursuant to R.C. 2925.03(A)(1)(C)(1)(a), a felony of the

 fourth degree. Appellant entered a plea of not guilty and the matter proceeded to trial by

 jury. Appellant was found guilty as charged and was sentenced to a prison term of 18

 months.

          {¶13} Appellant now appeals from the January 9, 2020 Judgment Entry of

 conviction and sentence of the Licking County Court of Common Pleas.

          {¶14} Appellant raises five assignments of error:
[Cite as State v. Carpenter, 2021-Ohio-821.]


                                       ASSIGNMENTS OF ERROR

          {¶15} “I. THE TRIAL COURT ERRED BY RULING, SUA SPONTE, THAT

 EVIDENCE OF AN INFORMANT’S CRIMINAL CHARGE WAS INADMISSIBLE, IN

 VIOLATION OF CARPENTER’S RIGHT TO DUE PROCESS, UNDER THE FIFTH AND

 FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

 SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION, AND HIS RIGHT TO A

 FAIR TRIAL, AS GUARANTEED BY THE SIXTH AMENDMENT TO THE UNITED

 STATES        CONSTITUTION             AND    SECTION   16,   ARTICLE   I   OF   THE   OHIO

 CONSTITUTION.”

          {¶16} “II. THE TRIAL COURT PLAINLY ERRED BY NOT PROVIDING A JURY

 INSTRUCTION ON WHAT THE BULK AMOUNT IS FOR METHAMPHETAMINE, IN

 VIOLATION OF CARPENTER’S RIGHT TO DUE PROCESS, UNDER THE FIFTH AND

 FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

 SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION, AND HIS RIGHT TO A

 FAIR TRIAL, AS GUARANTEED BY THE SIXTH AMENDMENT TO THE UNITED

 STATES        CONSTITUTION             AND    SECTION   16,   ARTICLE   I   OF   THE   OHIO

 CONSTITUTION.”

          {¶17} “III. CARPENTER’S CONVICTION IS BASED ON INSUFFICIENT

 EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH AND

 FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

 SECTIONS 10 AND 16, ARTICLE I OF THE OHIO CONSTITUTION.”

          {¶18} “IV. CARPENTER’S CONVICTION IS AGAINST THE MANIFEST WEIGHT

 OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH
[Cite as State v. Carpenter, 2021-Ohio-821.]


 AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

 SECTIONS 10 AND 16, ARTICLE I OF THE OHIO CONSTITUTION.”

         {¶19}      “V.    CARPENTER           RECEIVED    INEFFECTIVE   ASSISTANCE     OF

 COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

 CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

                                                ANALYSIS

                                                   I.

         {¶20} In his first assignment of error, appellant argues the trial court should not

 have ruled, sua sponte, that the informant’s pending misdemeanor charge of drug

 paraphernalia was inadmissible. We disagree.

         {¶21} Upon cross-examination, the informant acknowledged he was recently

 jailed for a drug paraphernalia offense and appellant was briefly jailed with him. Sua

 sponte, the trial court called the parties to the bench and ruled that testimony regarding

 the informant’s misdemeanor charge was inadmissible. The trial court did not strike the

 testimony from the record or instruct the jury to disregard the testimony.

         {¶22} Appellant argues the trial court’s sua sponte “objection” denied him the

 opportunity to present a complete defense. Having reviewed the trial court’s reasons for

 excluding the evidence, however, we agree that testimony regarding a misdemeanor drug

 paraphernalia charge was not admissible for impeachment purposes. Evid.R. 404(B);

 Evid.R. 609.

         {¶23} Appellant cites State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084,

 854 N.E.2d 1038, at ¶ 104, in support of his argument that a witness’s pending charges
[Cite as State v. Carpenter, 2021-Ohio-821.]


 may be admissible to prove bias. However, we note Drummond concludes that any error

 in the trial court’s decision denying cross-examination is harmless error. Id., ¶ 105.

          {¶24} Appellant asserts the trial court’s “objection” rose to the level of plain error

 because defense trial counsel failed to object to the ruling. Plain error under Crim.R.

 52(B) consists of an obvious error or defect in the trial proceedings that affects a

 substantial right. State v. Lindsey, 87 Ohio St.3d 479, 482, 721 N.E.2d 995 (2000).

 Pursuant to Crim.R. 52(B), “plain errors or defects affecting substantial rights may be

 noticed although they were not brought to the attention of the court.” The rule places

 several limitations on a reviewing court's determination to correct an error despite the

 absence of timely objection at trial: (1) “there must be an error, i.e., a deviation from a

 legal rule,” (2) “the error must be plain,” that is, an error that constitutes “an ‘obvious’

 defect in the trial proceedings,” and (3) the error must have affected “substantial rights”

 such that “the trial court's error must have affected the outcome of the trial.” State v. Dunn,

 5th Dist. No. 2008-CA-00137, 2009-Ohio-1688, 2009 WL 943968, internal citation

 omitted. The decision to correct a plain error is discretionary and should be made “with

 the utmost caution, under exceptional circumstances and only to prevent a manifest

 miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

 paragraph three of the syllabus.

          {¶25} In the instant case, the exclusion of the informant’s testimony about his own

 pending misdemeanor drug paraphernalia charge did not affect appellant’s substantial

 rights. The informant was an admitted drug addict who knew appellant from jail and “the

 streets.” No evidence exists that the status of the criminal charge was affected by the

 informant’s testimony.
[Cite as State v. Carpenter, 2021-Ohio-821.]


          {¶26} Decisions regarding the admissibility of evidence at trial are within the broad

 discretion of the trial court and will be upheld absent an abuse of discretion and material

 prejudice. State v. Lang, 129 Ohio St.3d 512, 2011–Ohio–4215, 954 N.E.2d 596, ¶ 86.

 Considering the limited usefulness and fleeting nature of the drug-paraphernalia

 testimony, we conclude the trial court did not abuse its discretion in denying the cross-

 examination and appellant did not suffer any material prejudice. See, State v. Whitman,

 5th Dist. Stark No. 2017CA00079, 2018-Ohio-2924, ¶ 77, citing State v. Draper, 5th Dist.

 Knox No. 05-CA-17, 2006-Ohio-2396, ¶ 16.

          {¶27} Appellant’s first assignment of error is overruled.

                                                   II.

          {¶28} In his second assignment of error, appellant argues the trial court erred in

 failing to instruct the jury upon the bulk amount for methamphetamine. We disagree.

          {¶29} Jury instructions are within the sound discretion of the trial court, and the

 court's decision will not be disturbed on appeal absent an abuse of discretion. State v.

 DeMastry, 155 Ohio App.3d 110, 2003–Ohio–5588, 799 N.E.2d 229 (5th Dist.), ¶ 54,

 citing State v. Musgrave, 5th Dist. Knox No. 98CA10, 2000 WL 502688 (April 24, 2000),

 and State v. Martens, 90 Ohio App.3d 338, 629 N.E.2d 462 (3rd Dist.1993). Jury

 instructions must be reviewed as a whole. State v. Coleman, 37 Ohio St.3d 286, 525

 N.E.2d 792 (1988).

          {¶30} Neither party objected to the jury instructions in the instant case. Crim.R.

 30 provides that a party must object to an omission in the court's instructions to the jury

 in order to preserve the error for appeal. “A criminal defendant has a right to expect that

 the trial court will give complete jury instructions on all issues raised by the evidence.”
[Cite as State v. Carpenter, 2021-Ohio-821.]


 State v. Williford, 49 Ohio St.3d 247, 251–252, 551 N.E.2d 1279 (1990). (Citations

 omitted). If an objection is not made in accordance with Crim.R. 30, or the defendant fails

 to submit a required written jury instruction, Crim.R. 52(B), the plain error doctrine,

 applies. State v. Dorsey, 5th Dist. Stark No. 2014CA00217, 2015–Ohio–4659, ¶ 61, citing

 Williford, supra, and State v. Gideons, 52 Ohio App.2d 70, 368 N.E.2d 67(8th Dist.1977).

         {¶31} Appellant also concedes he did not request orally or in writing the bulk-

 amount instruction he now contends should have been given. Accordingly, our review of

 the alleged error must proceed under the plain error rule of Crim. R. 52(B). Dorsey, supra,

 at ¶ 64; State v. Mowls, 5th Dist. Stark No. 2017CA00019, 2017-Ohio-8712, ¶ 22.

         {¶32} Failure to properly instruct a jury is not in most instances structural error,

 thus the harmless-error rule of Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17

 L.Ed.2d 705 (1967) applies; failure to properly instruct the jury does not necessarily

 render a trial fundamentally unfair or an unreliable vehicle for determining guilt or

 innocence. State v. Bleigh, 5th Dist. Delaware No. 09-CAA-03-0031, 2010-Ohio-1182,

 2010 WL 1076253, ¶ 119, citing Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144

 L.Ed.2d 35 (1999).

         {¶33} Appellant does not explain how the outcome of the trial would have been

 different if such an instruction had been given. He was charged with one count of

 aggravated drug trafficking (methamphetamine) pursuant to R.C. 2925.03(A)(1)(C)(1)(a),

 which prohibits selling or offering to sell methamphetamine, a Schedule II controlled

 substance, in an amount “less than bulk.” The “bulk amount” of methamphetamine means

 an amount equal to or exceeding three grams. R.C. 2925.01(D)(1)(g). Appellant was
[Cite as State v. Carpenter, 2021-Ohio-821.]


 thus charged with selling less than three grams of methamphetamine.             The jury was

 instructed in pertinent part:

                           * * * *.

                           The Defendant is charged with aggravated trafficking in drugs

                  (methamphetamine), in violation of Ohio Revised Code Section

                  2925.03(A)(1)(C)(1)(a). Before you can find the Defendant guilty,

                  you must find beyond a reasonable doubt that on or about the 2nd

                  day of August, 2019, and in Licking County, Ohio, the Defendant

                  knowingly sold or offered to sell methamphetamine, a Schedule II

                  controlled substance, and the amount of the drug equals or is less

                  than the bulk amount.

                           * * * *.

          {¶34} This language mirrors that of the jury instruction for aggravated drug

 trafficking found at 2 Ohio Jury Instructions CR 525.03. The comment to that pattern

 instruction states in pertinent part:

                           * * * *.

                           R.C. 2925.03(C) establishes a sentencing scheme whereby

                  the degree of the offense is determined by the amount of the

                  controlled substance sold or offered for sale. The amount is

                  expressed in terms of ‘’bulk amount,” grams, or unit doses depending

                  on the identity of the controlled substance involved. In accordance

                  with R.C. 2925.03(E) and R.C. 2945.75, if the amount of the

                  controlled substance involved increases the degree of the offense,
[Cite as State v. Carpenter, 2021-Ohio-821.]


                  the jury (or the trial judge in a non-jury trial) must determine the

                  amount of the controlled substance involved at the time of the

                  offense and, if a guilty verdict is returned, shall return the findings as

                  part of the verdict.

                           * * * *.

          {¶35} In the instant case, appellant was charged with selling less than the bulk

 amount, therefore the finder of fact was not required to make any finding regarding the

 amount of methamphetamine sold.

          {¶36} Appellant cites State v. Chaffin, 4th Dist. Scioto No. 1523, 1985 WL 11149,

 at *3, in support of his argument that an instruction on “bulk amount” is required.

 However, the defendant in Chaffin was charged with aggravated drug trafficking “in an

 amount greater than bulk but less than three times the bulk amount;” the bulk amount

 was therefore relevant to the jury’s findings. Moreover, the conclusion reached in Chaffin

 is that the bulk amount is a matter of law upon which the trial court must instruct the jury,

 not an evidentiary issue that a witness must testify to. Id. We therefore do not find Chaffin

 helpful in the instant case.

          {¶37} We find the trial court did not commit plain error in failing to instruct the jury

 upon the bulk amount of methamphetamine when appellant was charged with selling less

 than three grams. Appellant’s second assignment of error is overruled.

                                                   III., IV.

          {¶38} Appellant’s third and fourth assignments of error are related and will be

 considered together. Appellant argues his conviction upon one count of aggravated drug
[Cite as State v. Carpenter, 2021-Ohio-821.]


 trafficking is not supported by sufficient evidence and is against the manifest weight of

 the evidence. We disagree.

          {¶39} The criminal manifest-weight-of-the-evidence standard was explained in

 State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997), in which the Court

 distinguished between “sufficiency of the evidence” and “manifest weight of the evidence,”

 finding that these concepts differ both qualitatively and quantitatively. Id. at 386. The

 Court held that sufficiency of the evidence is a test of adequacy as to whether the

 evidence is legally sufficient to support a verdict as a matter of law, but weight of the

 evidence addresses the evidence's effect of inducing belief. Id. at 386–387. “In other

 words, a reviewing court asks whose evidence is more persuasive—the state's or the

 defendant's?” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶

 25. The Court noted that although there may be sufficient evidence to support a judgment,

 it could nevertheless be against the manifest weight of the evidence. Thompkins, supra

 at 387. “When a court of appeals reverses a judgment of a trial court on the basis that the

 verdict is against the weight of the evidence, the appellate court sits as a ‘thirteenth juror’

 and disagrees with the factfinder's resolution of the conflicting testimony.” Id., citing Tibbs

 v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).

          {¶40} In a test for sufficiency, “‘the relevant question is whether, after reviewing

 the evidence in the light most favorable to the prosecution, any rational trier of fact could

 have found the essential elements of the crime beyond a reasonable doubt.’” (Emphasis

 sic.) State v. Stallings, 89 Ohio St.3d 280, 289, 731 N.E.2d 159, quoting Jackson v.

 Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). A sufficiency challenge

 asks whether the evidence adduced at trial “is legally sufficient to support the jury verdict
[Cite as State v. Carpenter, 2021-Ohio-821.]


 as a matter of law.” State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596,

 at ¶ 219. Evaluation of the witnesses' credibility is not relevant to a sufficiency analysis.

 State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, at ¶ 79.

         {¶41} By contrast, to evaluate a manifest-weight claim, a court must review the

 entire record, weigh the evidence and all reasonable inferences, and consider the

 credibility of witnesses. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70

 N.E.3d 508, at ¶ 328. The court must decide whether “‘the jury clearly lost its way and

 created such a manifest miscarriage of justice that the conviction must be reversed.’” Id.,

 quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

         {¶42} In the instant case, appellant was convicted of one count of aggravated drug

 trafficking which required appellee to prove he knowingly sold or offered to sell

 methamphetamine. Appellant asserts that the informant’s testimony was uncorroborated

 and insufficient to prove he was the person who sold the drugs. The informant was

 compensated for his role in the transaction, which appellant argues lessens his credibility.

         {¶43} We note that Agent Conley testified the informant is reliable and his

 information has been used in the past. The informant told Conley he could make a buy

 from     appellant      and     accomplished   the   task,   although   he   purchased   less

 methamphetamine than he asked for. Appellant points to the difference in the weight of

 the methamphetamine between the crime lab report (1.285 grams) and the informant’s

 testimony about the weight observed on his own scales during the transaction (1.8

 grams). Appellee noted at trial the crime lab weighed the substance without the

 packaging. When the informant weighed it, it was packaged in three separate plastic

 bags.
[Cite as State v. Carpenter, 2021-Ohio-821.]


         {¶44} The jury could reasonably believe the testimony of the informant. Two

 agents of the CODE task force controlled his movements throughout the transaction.

 Both agents testified they followed their standard protocol. The informant entered the

 residence with appellant and came out with methamphetamine as discussed in a

 prerecorded telephone call. There is no evidence that anyone other than appellant sold

 the methamphetamine.

         {¶45} Appellant’s argument rests upon his assertion that the informant was not

 credible, but the weight of the evidence and the credibility of the witnesses are determined

 by the trier of fact. State v. Yarbrough, 95 Ohio St.3d 227, 231, 2002-Ohio-2126, 767

 N.E.2d 216, ¶ 79.

         {¶46} Appellant’s conviction is supported by sufficient evidence and is not against

 the manifest weight of the evidence.

                                                  V.

         {¶47} In his fifth assignment of error, appellant summarily argues he received

 ineffective assistance of defense trial counsel because of the alleged assignments of error

 supra. We have overruled each of those assignments of error and therefore find appellant

 did not receive ineffective assistance of counsel.

         {¶48} Appellant’s fifth assignment of error is overruled.
[Cite as State v. Carpenter, 2021-Ohio-821.]


                                               CONCLUSION

         {¶49} Appellant’s five assignments of error are overruled and the judgment of the

 Licking County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Hoffman, P.J. and

 Baldwin, J., concur.